Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicants’ amendment filed 02/08/2021 is acknowledged.
	Claims 1, 3, 11, 14 have been amended.
	Claims 9, 13, 17 are cancelled.
	Claims 1-8, 10-12, 14-16 are being considered on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ammedick-Naumann  et al. (US 6,254,918; cited by Applicant, hereinafter R1) in view of Chaud et al. (Cienc. Tecnol. Aliment., Campinas 26: 369-379; English Abstract, hereinafter R2) with CN111480734 as evidence.
Amended claim 1 is a food emulsion comprising water (15-50%), edible oil (18-60%), non-gelatinzed starch (13-40%), alkali metal cation (50-350 mmol per 100 g), yeast mannan (at least 0.6% by weight of the edible oil) and vegetable powders and/or extracts (0-10%).  The combination of water and oil represents at least 45% of the concentrate. The combination of water, oil, the non-gelatinized starch and the alkali 
R1 discloses an emulsified oil in water (O/W) composition comprising oil, water, ungelatinized starch and finely divided vegetable powder or fruit powder containing cell wall and/or fiber. The composition can be used in making food products such as sauces. (Abstract)
R1 discloses an inventive composition, in the form of an emulsion, comprising water (2-40 wt.%), Oil (1-40 wt.%), ungelatinized starch (1-40 wt.%), vegetable powder or fruit powder (10-50 wt.%) (col. 1, line 60 to col. 2, line 10). The percentages of ingredients disclosed by R1 overlap the percentages presently claimed. 
R1 discloses that emulsifiers only stabilize the oil emulsion and do not prevent starch sedimentation. (col. 2, lines 20-25). However, the vegetable powders or fruit powders of fine particle size comprising cell wall and/or fiber create the desired properties. The complex system of starch, oil and water produce a stable emulsion system wherein oil separation (oiling-off) does not occur. (col. 2, lines 28-37)
R1 discloses that the gelatinization of starch does not takes place until the emulsion is diluted in water and heated. (col. 2, lines 38-43)
R1 discloses a composition comprising yeast extract (8%), salt (3%), sugar (1%), herb powders, water, starch and oil. (Example 1). 
R1 claims a composition having a water activity of 0.6-0.8 (claim 4)
R1 teaches of mixing all ingredients in water, except for starch and oil. The starch and oil are stirred in at 40 C. The composition is finally homogenized, using a colloidal mill. (col. 2, lines 55-60)
While R1 does not expressly mention “yeast mannan”, however, in Example 1, yeast extract is used at 8%. It is known that yeast extract comprises mannan at more than 20% (see evidentiary ref. CN111480734). Therefore, the mannan content of R1’s composition is at least 1.6% (8.0% X 0.20 = 1.6%)
R1 clearly discloses that the stable emulsion comprises cell wall or fiber components of fine herb or fruit powders. Furthermore, fine particulate fiber material is known as emulsion stabilizers, e.g. mustard powder. On the other hand yeast mannan is also known as a good emulsifier as disclosed by Chaud et al (R2, English abstract, 2006). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the emulsion concentrate of R1 by substituting the yeast extract/vegetable powder/fruit powder with yeast mannan. Yeast mannan is considered a functional equivalent of yeast extract comprising mannan. However, being a pure polysaccharide, mannan is more effective at a lower concentration. One would do so to substitute an ingredient, e.g. yeast extract; with a more efficient, more economical compound, e.g. yeast mannan. 
Response to Arguments
Applicants’ arguments have been considered. These arguments are not persuasive.

a.	The rejection is an obviousness type rejection. R1 is clearly setting forth an oil in water emulsion comprising water, oil, non-gelatinized starch, vegetable/fruit powder, flavoring agents comprising salt, sugar and yeast extract. There are four component concentration ranges (water, oil, non-gelatinized starch and vegetable/herb powder) disclosed by R1 that overlap the ranges recited in claim 1. Therefore, those ranges are considered result effective variables. Consequently combinations of those ingredients, within those ranges, would have produced subset of emulsions including the emulsion presently claimed.
b.	However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). 
	References cited in an obviousness rejection are not supposed to disclose limitations verbatim. 
c.	The emulsions disclosed by R1 have the main ingredients and their overlapping ranges as presently claimed. The emulsions are oil in water emulsions that are claimed to be stable regarding the precipitation of starch and separation of oil. In such emulsions there is always a ratio of oil to water and an emulsifier specific to this 
d.	R1 does not suggest, teach, imply or disclose that no other emulsion may be produced within the ranges disclosed and the only emulsions are those disclosed in the three examples. Therefore, Applicants’ argument that modification of R1 would render the prior art invention being modified unsatisfactory for its intended purpose is not persuasive. 
2.	Applicants argue that the yeast extract disclosed by the evidentiary reference CN111480734 is a special yeast extract and the yeast extract of R1 is not necessarily the same as the one disclosed by the evidentiary reference. 
a.	Yeast cell wall is known to comprise a high concentration of mannan. Therefore, any yeast extract comprises some mannan. 
	Granted, yeast extract may not comprise mannan. However, R1 clearly teaches of using vegetable/fruit powders comprising cell wall and/or fiber for stabilizing the emulsion regarding the precipitation of starch or separation of oil. It is known in the art that plant cell walls/fibers comprise mannan. Applicants are referred to Moreira et al. (Appl. Microbiol. Biotechnol. 79: 165-178 (2008) disclosing that plant cell walls comprise various mannans. Therefore, R1 is indirectly incorporating mannan in the inventive emulsion. 
	Furthermore, US 2008/0311251 at par. [0023] discloses that Konjac mannan is a thickening (stabilizing) agent in soup concentrates. Therefore, use of other types of mannans, including yeast mannan would have been considered 
3.	Applicants argue that while R2 discloses that yeast mannan is known as a good emulsifier, however, R2 should be considered in its entirety.
	a.	 R2  is only used as teaching reference in order to teach the usefulness of yeast mannan as a good emulsifier. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
			Once the usefulness of yeast mannan as a good emulsifier is disclosed, using it would not be considered an invention. 
	4.	Applicants argue that the savory food concentrate of claim 1 can be used in the preparation of soups, sauces and gravies. It can be readily dispersed in hot aqueous liquids to produce a ready- to- eat savory product.
	a.	R1 discloses that the gelatinization of starch (in the emulsion) does not takes place until the emulsion is diluted in water and heated. (col. 2, lines 38-43). 
			Therefore, the emulsion of R1 has the same characteristic as argued by Applicants. 
	5.	Applicants argue that the claimed emulsion does not suffer from oil oxidation, or sedimentation of non-gelatinized starch.

	6.	Applicants argue that the claimed emulsion stability would not have been achieved unless mannan is used at least at 0.6%  by weight of the oil.
	a.	Since the cited references, directly or indirectly point to mannan as a result effective variable, optimizing the concentration of mannan would have been a routine experimentation not requiring undo experimentation. 
	7.	Applicants argue that there is no teaching/disclosure in R1 to have a combination of oil and water to represent at least 45 wt.% of the food concentrate. 
	a.	R1 does not anticipate the food concentrate as presently claimed. Applicants are reminded that an invention should be novel and unobvious. The emulsion of claim 1 may be novel, however, it would have been an obvious food concentrate over the teachings of the cited references. 
		Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows:
		This court has taken the position that new recipes for formulas for cooking food which involves the addition or elimination on common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, on one else ever did the particular thing upon which the applicant asserts his right to a 
	A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).

	No claims are allowed.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamm et al. (US 2003/0203096) discloses sauce emulsions wherein both modified and non-modified starches for food applications may be used [0032].
Moreira, L. R. S. et al. Appl. Microbiol. Biotechnol. 79:165-178 (2008) discloses that plat cell walls comprise mannan. 
.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791